Title: From Thomas Jefferson to Bernard Peyton, 21 October 1820
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Oct. 21. 20.
Having occasion for some books from London, the inclosed letter requests my friend mr Rush our Minister there to engage some bookseller to furnish them. I state to him that you will be so good as to put into my letter a bill of exchange of £40. sterl, and that you will forward 2plics. & 3plics. by other conveyances. I leave the letter open for your perusal and request you to put a copy of such a bill into it, then to seal the letter and forward it by some safe vessel. pray use your best attentions that the bill be a good one. affectionate salutations.Th: Jefferson